1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                     SOUTHERN DISTRICT OF CALIFORNIA
10
11   SHARIFFE VAUGHN,                         Case No.: 18-cv-2098-JAH-MDD
12                               Plaintiff,
                                              REPORT AND
13   v.                                       RECOMMENDATION
                                              REGARDING DEFENDANT'S
14   CORRECTIONAL OFFICER A.
                                              MOTION FOR SUMMARY
     PARKER,
15                                            JUDGMENT
                               Defendant.
16                                            [ECF No. 37]
17
18        This Report and Recommendation is submitted to United States
19   District Judge John A. Houston pursuant to 28 U.S.C. § 636(b)(1) and Local
20   Civil Rule 72.1(c) of the United States District Court for the Southern
21   District of California. For the reasons set forth herein, the Court
22   RECOMMENDS Defendant’s motion for summary judgment be GRANTED.
23                           I. PROCEDURAL HISTORY
24        On September 7, 2018, Plaintiff Shariffe Vaughn (“Plaintiff”), a state
25   prisoner incarcerated at R.J. Donovan State Prison (“RJD”) and represented
26   by counsel, filed this civil complaint pursuant to 42 U.S.C. § 1983 against
27   Defendant Correctional Officer A. Parker (“Defendant”) alleging three causes

                                              1
                                                                    18-cv-2098-JAH-MDD
1    of action: (1) failure to protect, unlawful punishment, and excessive force in
2    violation of the Eighth and Fourteenth Amendments; (2) negligence; and (3)
3    battery. (ECF No. 1, hereinafter “Compl.”).
4          On August 1, 2019, Defendant filed the instant motion for summary
5    judgment. (ECF No. 37, hereinafter “MSJ”). Defendant argues there is no
6    evidence to support Plaintiff’s claims and Defendant is entitled to qualified
7    immunity. (Id. at 8-9).1 On September 3, 2019, Plaintiff filed a response in
8    opposition to Defendant’s motion [ECF No. 44 (“Oppo.”)], to which Defendant
9    replied [ECF No. 51 (“Reply”)]. After obtaining leave of Court, Plaintiff
10   timely filed a sur-reply. (ECF No. 56 hereinafter “Sur-Reply”).
11                          II. EVIDENTIARY OBJECTIONS
12         As an initial matter, the parties each object to the other’s evidence on
13   various grounds and it is “unnecessary and impractical . . . to methodically
14   scrutinize each objection and give a full analysis of each argument raised.”
15   Capitol Records, LLC v. BlueBeat, Inc., 765 F. Supp. 2d 1198, 1200 n.1 (C.D.
16   Cal. 2010)). Nearly all these objections are “boilerplate recitations of
17   evidentiary principles or blanket objections without analysis applied to
18   specific items of evidence.” See Stonefire Grill, Inc. v. FGF Brands, Inc., 987
19   F. Supp. 2d 1023, 1033 (C.D. Cal. 2013) (internal quotation marks and
20   citation omitted).
21         “A trial court can only consider admissible evidence in ruling on a
22   motion for summary judgment.” Orr v. Bank of Am., NT & SA, 285 F.3d 764,
23   773 (9th Cir. 2002). District courts consider evidence with content that would
24   be admissible at trial, even if the form of the evidence would not be
25
26
     1All pincite page references refer to the automatically generated ECF page number, not
27   the page number in the original document.

                                                2
                                                                           18-cv-2098-JAH-MDD
1    admissible. See Fraser v. Goodale, 342 F.3d 1032, 1036 (9th Cir. 2003); Block
2    v. City of Los Angeles, 253 F.3d 410, 418-19 (9th Cir. 2001). For these
3    reasons, the Court only addresses three categories of objections raised by the
4    parties.2
5          A.     Omission of Evidence
6          First, Plaintiff objects to Defendant’s deposition transcript because page
7    81 was omitted from the record. (ECF Nos. 37-1 at 14; 44-1 at 28). However,
8    Plaintiff’s copy of Defendant’s deposition transcript includes page 81. (See
9    ECF No. 44-4 at 84). Thus, the Court OVERRULES Plaintiff’s objection.
10         B.     Objections to Declarations
11         Second, Defendant objects to “all of the declarations relied upon by
12   Plaintiff (with the exception of inmates Tankersly, Mckinley and DiDonato)”
13   because they are based on personal knowledge and information and belief.
14   (Reply at 13). Defendant contends these declarations are inadmissible
15   because there is no way to tell which portions of the declarations are based on
16   personal knowledge. (Id.). Defendant also contends Plaintiff’s declaration is
17   a sham declaration. (ECF No. 52 at 2).
18                1.    Personal Knowledge and Information and Belief
19         In opposition to Defendant’s motion for summary judgment, Plaintiff
20   attaches declarations of multiple inmates. (See ECF No. 57). Ten inmate
21   declarations and Plaintiff’s declaration are based on their “personal
22
23   2Objections to the characterization of or purported misstatement of the evidence
24   represented are not considered. Instead the Court considers the evidence itself. See
     Hanger-Prosthetics & Orthotics, Inc. v. Capstone Orthopedic, Inc., 556 F. Supp. 2d 1122,
25   1126 n.1 (E.D. Cal. 2008). The Court also will not consider objections on the grounds that
     the evidence is irrelevant, speculative, argumentative, or any Federal Rule of Evidence
26   403 objections. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); Burch v.
     Regents of Univ. of Cal., 433 F. Supp. 2d 1110, 1119 (E.D. Cal. 2006); Montoya v. Orange
27   Cnty. Sheriff’s Dep’t, 987 F. Supp. 2d 981, 994 (C.D. Cal. 2013).

                                                  3
                                                                             18-cv-2098-JAH-MDD
1    knowledge . . . except for those matters known on information and belief.”
2    (ECF Nos. 47, 57 at 5-18). Pursuant to Federal Rule of Civil Procedure
3    56(c)(4), “declaration[s] used to support or oppose a motion must be made on
4    personal knowledge, set out facts that would be admissible in evidence, and
5    show that the . . . declarant is competent to testify on the matters stated.”
6    Fed. R. Civ. P. 56(c)(4). As such, declarations based on information and belief
7    in opposition to motions for summary judgment are “entitled to no weight.”
8    Bank Melli Iran v. Pahlavi, 58 F.3d 1406, 1412 (9th Cir. 1995). However,
9    personal knowledge can be inferred from a declarant’s position and nature of
10   participation in the matter. Barthelemy v. Air Lines Pilots Ass’n, 897 F.2d
11   999, 1018 (9th Cir. 1990).
12         The Court can infer Plaintiff’s personal knowledge because the
13   declaration discusses events he personally participated in. (See ECF No. 47
14   at 1-2). Additionally, the Court can infer Elvin Hamilton’s, Jonathan
15   Mendoza’s, and Antonio Welch’s personal knowledge because they declare
16   that they were in close physical proximity to the Plaintiff when he was shot
17   or were able to clearly see the incident in question. (See ECF No. 57 at 8, 10,
18   13). As a result, Defendant’s objections for lack of personal knowledge to
19   these declarations are OVERRULED. (See id.). The Court can infer Henry
20   Joseph Vasquez’s3 and Alan Devon’s4 personal knowledge as to some portions,
21   but not all, of their declarations. (See id. at 12, 14-18). Therefore, the Court
22   SUSTAINS IN PART the objection for lack of personal knowledge to these
23
24
25   3 Vasquez declares based on personal knowledge that two inmates “jumped on” Plaintiff
     and Defendant “shot [Plaintiff] in the face.” (ECF No. 57 at 12).
26   4 The Court can only infer personal knowledge for Devon’s statement that two men

     approached and tried to punch Plaintiff and “not seconds later” Defendant fired at
27   Plaintiff’s head. (ECF No. 57 at 16-17).

                                                4
                                                                           18-cv-2098-JAH-MDD
1    declarations. (See id.). However, the Court is unable to determine the
2    remaining declarants’ positions or nature of participation in the relevant
3    incident and SUSTAINS Defendant’s objections with respect to D’Ron Botts’,
4    Clifford W. Campbell’s, Domingo L. Cleveland’s, Morry P. Kutniewski’s, and
5    Ernest Tillman’s declarations. (See id. at 5-9, 11).
6               2.    Sham Declaration
7         Defendant also objects to paragraph 13 of Plaintiff’s declaration on the
8    grounds that it is a sham declaration. (ECF No. 52 at 2). A court may
9    discount a sham declaration that “flatly contradicts” prior deposition
10   testimony that has been provided for the sole purpose of creating a genuine
11   issue of material fact. Kennedy v. Allied Mut. Ins. Co., 952 F.2d 262, 267 (9th
12   Cir. 1991); see Nelson v. City of Davis, 571 F.3d 924, 927 (9th Cir. 2009).
13   Here, Plaintiff declares that on July 25, 2017, Tankersly “complained about
14   how my protests were upsetting his dayroom time and then attacked me.”
15   (ECF No. 47, hereinafter “Pl. Decl.” ¶ 13). At his deposition, Plaintiff
16   testified that Tankersly asked “[w]hy are you messing up our program?”
17   (ECF No. 37-6 at 38). Plaintiff also testified that inmates did not have
18   dayroom time during the relevant timeframe because there was a lockdown.
19   (Id. at 18-19). Defendant contends this impermissibly changes the testimony
20   to specify that the “program” is “dayroom time.” (ECF No. 52 at 3). The
21   Court OVERRULES Defendant’s objection because the difference between
22   Plaintiff’s declaration and deposition testimony does not create a genuine
23   issue of material fact. See Yeager v. Bowlin, 693 F.3d 1076, 1080 (9th Cir.
24   2012) (stating that an inconsistency between a party’s deposition testimony
25   and declaration must be clear and unambiguous to justify striking the
26   declaration).
27   //

                                             5
                                                                     18-cv-2098-JAH-MDD
1         C.    Mr. Adams’ Expert Report
2         Finally, Defendant objects to the opinion of Plaintiff’s expert, Will
3    Adams, that Defendant was either deliberately indifferent or negligent.
4    (ECF No. 51 at 5; see also ECF No. 52 at 16). Plaintiff maintains that Mr.
5    Adams’ opinion is admissible. (ECF No. 56).
6         “‘Under Federal Rule of Evidence 702, matters of law are inappropriate
7    subjects for expert testimony.’” United States ex rel. Kelly v. Serco, Inc., 846
8    F.3d 325, 337 (9th Cir. 2017) (quoting Hooper v. Lockheed Martin Corp., 688
9    F.3d 1037, 1052 (9th Cir. 2012)). Similarly, Federal Rule of Evidence 704(a)
10   prohibits an expert witness from giving an opinion “‘as to [his] legal
11   conclusion, i.e., an opinion on an ultimate issue of law.’” United States v.
12   Diaz, 876 F.3d 1194, 1197 (9th Cir. 2017) (quoting Hangarter v. Provident
13   Life & Accident Ins. Co., 373 F.3d 998, 1016 (9th Cir. 2004)); see also Andrews
14   v. Metro-North Commuter R. Co., 882 F.2d 705, 708-09 (2d Cir. 1989) (expert
15   in a negligence action may not testify that a defendant was “negligent”).
16        Here, Mr. Adams does not establish genuine disputes of material fact
17   regarding deliberate indifference or negligence; rather, he simply draws legal
18   conclusions from undisputed facts. (See ECF No. 44-4 at 512-37). For
19   example, Mr. Adams opines Defendant was deliberately indifferent because
20   he had been trained in using the 40mm launcher and considered himself a
21   good shot, was aware of the relevant rules and policies regarding the 40mm
22   launcher, and had used the 40mm launcher multiple times. (Id. at 528-29).
23   Similarly, he opines Defendant was negligent because he was aiming for an
24   inmate’s thigh and hit someone’s face. (Id. at 526-27). He also speculates
25   that Defendant may have “reacted too quickly,” failed to take a stable
26   shooting stance, or did not use the sighting system properly. (Id. at 526-27).
27        Whether the facts establish deliberate indifference or negligence is a

                                             6
                                                                      18-cv-2098-JAH-MDD
1    legal conclusion within the Court’s province at the summary judgment stage.
2    See Andrews, 882 F.2d at 708-09 (expert in a negligence action may not
3    testify that a defendant was “negligent”); Pauls v. Green, 816 F. Supp. 2d 961,
4    979 (Idaho 2011) (striking, at the summary judgment stage, an expert
5    opinion that the defendants acted with “deliberate indifference to the rights
6    and safety of the [plaintiffs] in the face of well-known risks”); see also Davis v.
7    Wash. State Dep’t of Soc. & Health Servs., No. 2:18-CV-00194-SMG, 2018
8    U.S. Dist. LEXIS 202795, at *17 (E.D. Wash. Nov. 29, 2018) (same).
9    Accordingly, Mr. Adams’ deliberate indifference and negligence opinions are
10   inappropriate opinions on ultimate issues of law currently before the Court.
11   The Court, therefore, SUSTAINS Defendants’ objection and will not consider
12   Mr. Adams’ opinions that Defendant was either deliberately indifferent or
13   negligent in ruling on Defendant’s motion for summary judgment.
14                             III. STATEMENT OF FACTS5
15         From July 19, 2017 at 5:30 p.m. to July 25, 2017, Plaintiff was
16   incarcerated at RJD and assigned to Facility C, Housing Unit 15 (“HU 15”),
17   Section B. (ECF No. 37-6, Ex. A, hereinafter “Pl. Depo.” at 39:2-16, 42:6-22,
18   62:7-9; Doc. No. 37-6, Ex. H). Inmates Tankersly and Botello were cell mates
19   assigned to HU 15, Section A. (ECF No. 37-6, Ex. H). HU 15 is a two-level
20   building with a “U” shaped dayroom surrounded by approximately 100 cells—
21   50 on each level. (ECF No. 37-3, hereinafter “Def. Decl.” ¶ 3; ECF No. 44-4,
22   Exs. 8-9). The dayroom is divided into three sections—A, B, and C. (Def.
23
24
25   5These material facts are taken from the parties’ separate statements of undisputed facts
     and pertinent cited exhibits. Disputed material facts are discussed in further detail where
26   relevant to the Court’s analysis. Facts that are immaterial for purposes of resolving the
     current motion are not included in this recitation. As a result, the Court does not analyze
27   Defendant’s immateriality arguments. (See Reply at 14-15).

                                                  7
                                                                             18-cv-2098-JAH-MDD
1    Decl. ¶ 3; ECF No. 44-4, Exs. 8-9). The cells “ring the dayroom” and the
2    control booth is centrally located on the second floor about fifteen feet above
3    the dayroom. (Def. Decl. ¶ 3; ECF No. 44-4, Exs. 8-9). The control booth is a
4    secured location with windows on all three sides. (Def. Decl. ¶ 3; ECF No. 44-
5    4, Exs. 8-9). Two medication windows are located in Section A. (Pl. Depo. at
6    75: 16-76:8; ECF No. 37-6, Ex. B and ECF No. 44-4, Ex. 1, hereinafter “Def.
7    Depo.” at 58:22-59:14; Shepherd Depo. at 14:2-18; ECF No. 44-4, Exs. 8-9).
8          HU 15 was on a modified program from July 19th to the 25th. (Id. at
9    62:7-9; ECF No. 37-6, Ex. D, hereinafter “Galaviz Depo.” at 33:8-12, 34:1-10,
10   35:7-11, Attach. A). The modified program permitted inmates to leave their
11   cells to receive medication (“pill line”). (Pl. Depo. at 63:11-15; Galaviz Depo.,
12   Attach. A). When medication is distributed, the control booth officer releases
13   inmates receiving medication for pill line. (Def. Depo. at 44:18-45:21).
14   Pursuant to the terms of the modified program in effect, inmates are expected
15   to immediately return to their cell after receiving their medication. (Def.
16   Depo. at 78-24-79:3).
17         On Thursday, July 20, 2017 correctional officers searched HU 15. (Pl.
18   Depo. at 45:3-19). Following the search, Plaintiff discovered all his property
19   was confiscated. (Id. at 45:17-23; see ECF No. 37-6, Ex. E, hereinafter
20   “Shepherd Depo.” at 72:8-73:14). In response, Plaintiff protested by lying on
21   the dayroom floor and refusing to return to his cell. (Pl. Depo. at 45:24-
22   46:14). Plaintiff protested daily in a similar fashion until July 25, 2017. (Id.
23   at 65:23-66:12, 68:12-69:12, 78:4-12). Plaintiff does not recall what time he
24   protested on July 24th, but on July 25, 2017, he protested in the morning
25   when Defendant was not working. (Id. at 68:21-69:1, 78:4-7; ECF No. 37-6,
26   Ex. J).
27         Defendant was assigned to the control booth during evening pill line at

                                             8
                                                                      18-cv-2098-JAH-MDD
1    HU 15 on July 25, 2017. (Def. Depo. at 14:16-17, 17:12-18; ECF No. 37-6, Ex.
2    J; Def. Decl.” ¶ 2). Defendant typically lets some inmates out at a time,
3    starting on one side of the building and moving towards the other side. (Def.
4    Depo. at 58:11-25, 78:15-25). That evening, Defendant opened four to five cell
5    doors at a time, releasing roughly ten inmates at a time. (Galvatiz Depo. at
6    43:19-44:4; Shepherd Depo. at 68:17-69:5). The officers try to ensure no more
7    than six inmates are in each pill line at a time. (Galvatiz Depo. at 47:22-25).
8    When inmates return to their cells, additional inmates are released for pill
9    line. (Id.at 48:1-8).
10         When Plaintiff, from Section B, was released from his cell for pill line,
11   there were roughly six to nine inmates in the dayroom. (Pl. Depo. at 82:8-18;
12   Def. Depo. at 79:6-8). Tankersly and Botello, from Section A, were out of
13   their cells as well. (Def. Depo. at 78:5-8). Pursuant to the modified program
14   in effect at the time, no more than one section should have been released at a
15   time. (Doc. No. 44-4, Ex. 14).
16         After Plaintiff received his medication, Tankersly confronted Plaintiff
17   with his fists clenched and asked “Hey. What’s up, Bro? What’s your
18   problem? Why you messing up our program?” (Pl. Depo. at 87:14-22; see
19   Galaviz Depo. at 67:5-18). Plaintiff tried to walk away, but Tankersly
20   punched him in the back of his head. (Pl. Depo. at 28:6-17, 81:4-15, 87:23-24,
21   89:2-8; see ECF No. 57 at 10). Tankersly and Botello threw roughly four
22   punches at Plaintiff before Plaintiff grabbed Botello and pulled him close to
23   use as a shield. (Id. at 89:11-24). Plaintiff threw a punch back at Tankersly.
24   (Id. at 90:5-6). Tankersly threw ten more punches which ultimately hit
25   Botello. (Id. at 90:12-14). Botello also punched Plaintiff in his torso and
26   stomach approximately fifteen times. (Id. at 98:13-21). Plaintiff felt like he
27   was losing the fight. (Id. at 90:22-24). Prior to the altercation, Plaintiff had

                                             9
                                                                      18-cv-2098-JAH-MDD
1    never spoken to nor interacted with Tankersly or Botello and had never seen
2    them speak to Defendant. (Id. at 31:21-32:10, 69:12-24).
3         According to Botello, no one from RJD’s staff asked him to attack
4    Plaintiff. (ECF No. 37-5, hereinafter “Botello Decl.” ¶ 3). Botello and
5    Tankersly explain they attacked Plaintiff because he was “bullying and
6    threatening another inmate.” (Id. ¶ 4; ECF No. 57 at 21). Defendant also
7    declares that he “never solicited or encouraged Tankersly, Botello, or any
8    inmate to attack Plaintiff.” Def. Decl. ¶ 9.
9         At the time, Defendant was the only correctional officer stationed in the
10   control booth tasked with observing the dayroom and maintaining the safety
11   and security of the institution, inmates, and staff. (Def. Depo. at 66:2-3; Doc.
12   No. 37-6, Ex. K). Defendant had access to three use of force options: (1) a
13   Ruger mini-14 rifle; (2) a 40mm launcher; and (3) a large canister of MK-46
14   OC Spray. (Def. Decl. ¶ 5). The mini-14 rifle is a “lethal” use of force option
15   and the OC canister releases pepper spray and is designed for use with large
16   crowds with multiple targets. (Id. ¶ 6; see ECF No. 44-1 at 25). The 40mm
17   launcher is a “less than lethal” use of force option if used for targets at least
18   10 feet away that fires a single direct impact foam round or wood block
19   round. (Def. Depo. at 34:13-35:2, 51:9-16; Def. Decl. ¶ 6; see ECF No. 37-6,
20   hereinafter “Hampton Depo.” at 71:2-9; Doc. No. 37-6, Ex. K). Correctional
21   officers are not permitted to shoot an inmate’s head with the 40mm launcher
22   because “[t]hat would be using deadly force.” (Def. Depo. at 72:11-73:20).
23        Correctional Officers Galaviz and Salagubang were working as floor
24   officers in HU 15 at the time of the altercation. (Def. Depo. at 43:20-22;
25   Galaviz Depo. at 10:18-20, 22:1-2; ECF No. 44-4, Ex. 7 and ECF No. 37-6, Ex.
26   F, hereinafter “Salagubang Depo.” at 11:5-8). Floor officers carry pepper
27   spray, with a maximum effective range of 12 feet, and a baton. (Galaviz

                                             10
                                                                       18-cv-2098-JAH-MDD
1    Depo. at 29:3-12; ECF No. 37-6, Ex. L). Officer Galaviz was monitoring the
2    pill line about 20-25 feet away from Plaintiff, Tankersly, and Botello when
3    the altercation began. (Galaviz Depo. at 67:5-19, 68:18-6913). Officer
4    Salagubang was monitoring the pill line from a podium, where she could see
5    the line, but not the pill windows. (Salagubang Depo. at 29:5-16).
6         Defendant saw “three guys swinging their arms at each other” from the
7    control both and “[t]old the day room to get down, called the Code 1, hit [his]
8    alarm, and grabbed the [40mm launcher].” (Def. Depo. at 81:3-6, 85:22-25;
9    see Galaviz Depo. at 69:17-70:19; Botello Decl. ¶ 3; see ECF No. 57 at 8).
10   Defendant assessed the fight as one not necessarily involving a threat of
11   death and elected to use the 40mm launcher with foam rounds based on the
12   distance of the inmates and the ability to target the fighting inmates. (Def.
13   Decl. ¶ 7-8). Defendant declares he “wanted to subdue the fighting to prevent
14   unrest from spreading, and further injury to the combatants.” (Id. ¶ 7).
15   Officer Galaviz was approaching the altercation when he “saw [Defendant]
16   approach the window . . . with the 40[mm launcher]” and backed away.
17   (Galaviz Depo. at 74:22-75:4).
18        Defendant “told the inmates to get down again[] and fired a shot.” (Def.
19   Depo. at 85:25-86:1; Galaviz Depo. at 72:3-17; Botello Decl. ¶ 3; Salagubang
20   Depo. at 60:12-25). Plaintiff, Tankersly, and Botello were roughly 15-30 feet
21   away from Defendant when he fired the 40mm launcher. (Pl. Depo. at
22   102:12-16; Def. Depo. at 86:12-14; Galaviz Depo. at 74:7-10). Tankersly was
23   standing with his back to Defendant. (Def. Depo. at 87:6-15). Inmate
24   Hamilton declares that Tankersly and Botello were backing up just before
25   Defendant fired the 40mm launcher, but it is undisputed that Tankersly,
26   Botello, and Plaintiff were close to each other. (ECF No. 57 at 8; Def. Depo.
27   at 87:18-21). Officer Salagubang did not see the fight and does not remember

                                            11
                                                                     18-cv-2098-JAH-MDD
1    hearing an alarm, but remembers Defendant telling the inmates to “get
2    down” or “stop” before firing “a round from the sponge.” (Salagubang Depo.
3    at 59:22-60:25). Plaintiff was “too focused on protecting [himself]” to notice
4    whether Defendant ordered inmates to “get down” or “lockdown,” whether
5    other inmates had proned out, or where the floor officers were during the
6    fight. (Pl. Depo. at 93:1-21, 94:14-24, 131:11-22).
7         Defendant contends he fired one foam round, targeting Tankersly’s
8    thigh. (Def. Depo. at 86:5-11, 90:24-91:4, 91:17-24). Defendant did not “recall
9    where the round went . . . until after the incident,” but it is undisputed the
10   round hit Plaintiff in the face. (Id. at 86:18-25; Pl. Decl. ¶ 3; ECF No. 57 at 8-
11   10, 12-21). From his position in the control booth, Defendant had a clear line
12   of sight when he took the shot. (ECF No. 57 at 8-10, 12-21). Overall, the
13   altercation lasted approximately thirty seconds. (Pl. Depo. at 90:9-10).
14                              IV. LEGAL STANDARD
15        “A party may move for summary judgment, identifying each claim or
16   defense—or the part of each claim or defense—on which summary judgment
17   is sought. The court shall grant summary judgment if the movant shows that
18   there is no genuine dispute as to any material fact and the movant is entitled
19   to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A judgment must be
20   entered, “if, under the governing law, there can be but one reasonable
21   conclusion as to the verdict.” Liberty Lobby, 477 U.S. at 250. “If reasonable
22   minds could differ,” judgment should not be entered in favor of the moving
23   party. Id. at 250-51.
24        The parties bear the same substantive burden of proof as would apply
25   at a trial on the merits, including plaintiff’s burden to establish any element
26   essential to his case. Id. at 252; Celotex Corp. v. Catrett, 477 U.S. 317, 322
27   (1986); Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989). The moving party

                                             12
                                                                      18-cv-2098-JAH-MDD
1    bears the initial burden of establishing the basis of its motion and of
2    identifying the portions of the declarations, pleadings, and discovery that
3    demonstrate absence of a genuine issue of material fact. Celotex Corp., 477
4    U.S. at 323. The moving party has “the burden of showing the absence of a
5    genuine issue as to any material fact, and for these purposes the material it
6    lodged must be viewed the light most favorable to the opposing party.”
7    Adickes v. S.H. Kress & Co., 398 U.S. 144, 157 (1970). “A material issue of
8    fact is one that affects the outcome of the litigation and requires a trial to
9    resolve the parties’ differing versions of the truth.” S.E.C. v. Seaboard Corp.,
10   677 F.2d 1301, 1306 (9th Cir. 1982). More than a “metaphysical doubt” is
11   required to establish a genuine issue of material fact. Matsushita Elec.
12   Indus. Co., Ltd v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).
13        The burden then shifts to the non-moving party to establish, beyond the
14   pleadings, that there is a genuine issue for trial. See Celotex Corp., 477 U.S.
15   at 324. To successfully rebut a properly supported motion for summary
16   judgment, the nonmoving party “must point to some facts in the record that
17   demonstrate a genuine issue of material fact and, with all reasonable
18   inferences made in the plaintiff[’s] favor, could convince a reasonable jury to
19   find for the plaintiff[].” Reese v. Jefferson Sch. Dist. No. 14J, 208 F.3d 736,
20   738 (9th Cir. 2000) (citing Fed. R. Civ. P. 56; Celotex Corp., 477 U.S. at 323;
21   Liberty Lobby, 477 U.S. at 249).
22                                  V. DISCUSSION
23        Defendant moves for summary judgment on Plaintiff’s claims against
24   him for excessive force, failure to protect, negligence, and battery on the
25   grounds that his use of force was reasonable and that he is entitled to
26   qualified immunity. (MSJ). Plaintiff opposes entry of judgment in
27   Defendant’s favor because there are genuine issues of material fact on all of

                                             13
                                                                       18-cv-2098-JAH-MDD
1    Plaintiff’s claims. (See Oppo.).
2         A.    § 1983 Claims
3         Plaintiff’s first cause of action raises claims for failure to protect and
4    excessive force under the Eighth and Fourteenth Amendments pursuant to
5    42 U.S.C. § 1983. (ECF No. 1 ¶¶ 31-50).
6               1.    Eighth Amendment Excessive Use of Force
7         The Eighth Amendment prohibits the infliction of cruel and unusual
8    punishment. U.S. Const. amend. VIII. To prevail on an Eighth Amendment
9    claim under § 1983, the plaintiff must show that objectively he suffered a
10   “sufficiently serious” deprivation. Farmer v. Brennan, 511 U.S. 825, 834
11   (1994) (quoting Wilson v. Seiter, 501 U.S. 294, 298 (1991)). The plaintiff must
12   also show that subjectively the defendant had a culpable state of mind in
13   allowing or causing the plaintiff’s deprivation to occur. Id. (citing Hudson v.
14   McMillian, 503 U.S. 1, 8 (1992)).
15        Plaintiff suffered a fractured left eye socket. (MSJ at 23; Oppo. at 16).
16   Defendant does not argue that Plaintiff’s injury is not objectively serious.
17   Therefore, the Court will consider whether Defendant acted “with a
18   sufficiently culpable state of mind.” Hudson, 503 U.S. at 8.
19        “[W]henever prison officials stand accused of using excessive physical
20   force in violation of the Cruel and Unusual Punishments Clause, the core
21   judicial inquiry is that set out in [Whitley v. Albers, 475 U.S. 312 (1986)]:
22   whether force was applied in a good-faith effort to maintain or restore
23   discipline, or maliciously and sadistically to cause harm.” Hudson, 503 U.S.
24   at 6-7. To determine whether the force used was excessive, courts consider
25   factors such as the need for the application of force, the relationship between
26   the need and amount of force that was used, and the extent of injury inflicted.
27   Whitley, 475 U.S. at 321. “Equally relevant are such factors as the extent of

                                             14
                                                                       18-cv-2098-JAH-MDD
1    the threat to the safety of staff and inmates, as reasonably perceived by the
2    responsible officials on the basis of facts known to them, and any efforts made
3    to temper the severity of a forceful response.” Id.
4          Plaintiff fails to establish that Defendant maliciously and sadistically
5    fired the 40mm launcher for the very purpose of causing him harm. It is
6    undisputed that Defendant fired the 40mm launcher because Plaintiff,
7    Tankersly, and Botello were engaged in an altercation in the dayroom during
8    pill line. (See Def. Decl. ¶¶ 7-8). Defendant ordered the inmates to get to the
9    ground before firing, but they did not comply. (Def. Depo. at 81:3-6, 85:22-25;
10   see Galaviz Depo. at 69:17-70:19; Botello Decl. ¶ at 3; ECF No. 57 at 8).
11   Defendant then used less-than-lethal force, namely firing a foam round, on
12   the three inmates. (Def. Depo. at 86:5-11, 90:24-91:4, 91:17-24). The foam
13   round struck Plaintiff, but Defendant contends he was aiming for Tankersly’s
14   thigh. (Id.). Thus, an inference can “be drawn as to whether the use of force
15   could plausibly have been necessary” to quell the fight before it escalated into
16   a situation that might pose “significant risks to the safety of inmates and
17   prison staff.” Whitley, 475 U.S. at 320-21 (finding the intentional shooting of
18   an inmate was part of a good faith effort to restore prison security and did
19   not violate the inmate’s Eighth Amendment rights). The use of less-than-
20   lethal force was appropriate to the situation. Hudson, 503 U.S. at 7. The
21   undisputed facts do not indicate Defendant acted maliciously or sadistically
22   to harm Plaintiff. Rather, given the circumstances, Defendant’s use of force
23   was a good faith attempt at restoring order.6
24
25
     6Plaintiff fails to raise genuine issues of material fact regarding Defendant’s state of
26   mind. His arguments that Defendant solicited Tankersly and Botello to attack him and
     that Defendant was aiming for his head are unsupported by admissible evidence. His only
27   support for these arguments are inadmissible inmate declarations that lack personal

                                                15
                                                                           18-cv-2098-JAH-MDD
1          The fact that Plaintiff was the victim of the attack does not change the
2    Court’s analysis. Plaintiff admits to being involved in the altercation—he
3    pulled Botello close to him to use him as a shield and threw a punch at
4    Tankersly. (Pl. Depo. at 89:11-24, 90:5-6). It is also undisputed that the
5    three inmates refused Defendant’s orders to get down. (See Def. Depo. at
6    85:25-86:1, 87:6-15; Galaviz Depo. at 72:3-17; Botello Decl. ¶ 3). While
7    Plaintiff explains he was too preoccupied protecting himself to notice whether
8    he was ordered to get down (Pl. Depo. at 93:1-21, 94:14-24, 131:11-22), it was
9    reasonable for Defendant to perceive Plaintiff’s actions as equally aggressive
10   as he observed the altercation from the control booth. Therefore, it was
11   reasonable for Defendant to shoot the 40mm launcher at Plaintiff in a good
12   faith effort to restore discipline. See Hudson, 503 U.S. at 6; Whitley, 475 U.S.
13   at 321-22; See Dicks v. Witte, No. 16cv713-MMA(BLM), 2018 U.S. Dist.
14   LEXIS 2459, at *5-8 (S.D. Cal. Jan. 4, 2018) (finding defendant did not act
15   maliciously and sadistically in firing a 40mm launcher where the plaintiff
16   was involved in a fight with another inmate and ignored commands to get
17   down); Brown v. McCullough, No. 2:11-cv-00093 JAM JFM (PC), 2013 U.S.
18   Dist. LEXIS 108370, at *18-19 (E.D. Cal. Aug. 1, 2013) (granting summary
19   judgment in favor of a defendant who shot a 40mm launcher towards three
20   fighting inmates and hit one, the plaintiff, in the head, in an effort to restore
21   order); Hardge v. Alameida, No. 1:05-cv-00718-LJO-DLB PC, 2010 U.S. Dist.
22   LEXIS 61090, at *10 (E.D. Cal. June 21, 2010) (granting summary judgment
23   in favor of the defendant in an observation tower above fighting inmates who
24
25
26   knowledge. Conversely, there is evidence that Tankersly and Botello attacked Plaintiff
     because he was bullying another inmate and were not told to attack Plaintiff by
27   Defendant. (Botello Decl. ¶ 3; ECF No. 57 at 21; Def. Decl. ¶ 9).

                                                16
                                                                            18-cv-2098-JAH-MDD
1    fired a rubber bullet at the fighting inmates, but unintentionally hit a
2    compliant non-fighting inmate).
3         Plaintiff also argues other methods of force could have been utilized to
4    secure the incident. (Oppo. at 12-13, 15). For example, he contends Officer
5    Galaviz was nearby, and Defendant could have used the MK-46 OC Spray
6    canister or the Ruger mini-14 rifle. (Id.). However, the fact that the degree
7    of force used appears unreasonable in hindsight is not in itself sufficient to
8    establish a constitutional violation. Whitley, 475 U.S. at 319. Prison officials
9    are “accorded wide-ranging deference in the adoption and execution of
10   policies and practices in their judgment are needed to preserve internal order
11   and discipline and to maintain institutional security.” Id. at 321-22 (citing
12   Bell v. Wolfish, 441 U.S. 520, 547 (1970)). Correctional officers, like
13   Defendant, must make decisions “‘in haste, under pressure, and frequently
14   without the luxury of a second chance.’” Hudson, 503 U.S. at 7 (quoting
15   Whitley, 475 U.S. at 320). As discussed herein, the inquiry is whether
16   Defendant’s actions were applied in a good faith effort to maintain or restore
17   discipline. Whitley, 475 U.S. at 320-21. Defendant has provided evidence
18   that his subjective state of mind was to stop the altercation from escalating.
19   Plaintiff has not demonstrated a genuine issue of material fact from which an
20   inference could be drawn that Defendant’s subjective state of mind was to
21   maliciously and sadistically harm Plaintiff.
22              2.    Eighth Amendment Failure to Protect
23        Plaintiff argues Defendant failed to protect him by permitting inmates
24   from different sections to be released for pill line and subsequently allowing
25   Tankersly and Botello to remain in the dayroom after receiving medication
26   instead of returning to their cell.
27        Under the Eighth Amendment, prison officials must “take reasonable

                                            17
                                                                      18-cv-2098-JAH-MDD
1    measures to guarantee the safety of the inmates.” Hudson v. Palmer, 468
2    U.S. 517, 526-27 (1984). Thus, “prison officials have a duty . . . to protect
3    prisoners from violence at the hands of other prisoners.” Farmer, 511 U.S. at
4    833 (internal quotation marks and citation omitted). A failure to protect
5    claim under the Eighth Amendment requires a showing that “the official
6    [knew] of and disregard[ed] an excessive risk to inmate health or safety.” Id.
7    at 837. “[T]he official must both be aware of facts from which the inference
8    could be drawn that a substantial risk of serious harm exists, and he must
9    also draw that inference.” Id. “[I]t is enough that the official acted or failed
10   to act despite his knowledge of a substantial risk of serious harm.” Id. at 842.
11        As articulated above, there is no admissible evidence that Defendant
12   solicited Tankersly and Botello to attack Plaintiff. Moreover, Defendant
13   contends that he “operated the pill line in his customary manner,” releasing
14   roughly ten inmates at a time starting on one side of the building and moving
15   towards the other side. (Oppo. at 27; Def. Depo. at 58:11-25, 78:15-25). This
16   meant that Plaintiff, from Section B, was in the dayroom for pill line at the
17   same time as Tankersly and Botello, from Section A. (Pl. Depo. at 82:8-18;
18   Def. Depo. at 79:6-8, 78:5-8). However, the modified program in effect
19   specified that no more than one section should have been released at a time.
20   (Doc. No. 44-4, Ex. 14).
21        It does not follow, however, that Plaintiff’s Eighth Amendment failure
22   to protect claim should survive summary judgment. Even if Defendant
23   knowingly permitted inmates from different sections to be in the dayroom for
24   pill line at the same time and did not require Tankersly and Botello to
25   immediately return to their cell, there is no evidence suggesting Defendant
26   knew he was thereby exposing Plaintiff to a substantial risk of serious harm.
27   See Brown v. Lopez, No. 1:10 cv 00124 GSA PC, 2013 U.S. Dist. LEXIS

                                             18
                                                                      18-cv-2098-JAH-MDD
1    174204, at *15-16 (E.D. Cal. Dec. 12, 2013) (“While Plaintiff sincerely believes
2    that Defendant intentionally let Romero and Stark out of their cell with the
3    intention that they harm Plaintiff, he offers no [admissible] evidence on
4    which to base this belief.”). The record shows that at that time, Plaintiff had
5    no fear of Tankersly or Botello and he did not believe that anyone posed a
6    threat to his safety and well-being. (See Pl. Depo. at 31:21-32:10, 69:12-24).
7    Plaintiff has offered no evidence suggesting Defendant knew about any
8    threat to Plaintiff’s safety.
9          The Court notes that a prison official can be held liable without
10   explicitly admitting he knew the plaintiff was exposed to a substantial risk of
11   serious harm because the subjective requirement can be established by
12   circumstantial evidence. See Farmer, 511 U.S. at 842 (“Whether a prison
13   official had the requisite knowledge of a substantial risk is a question of fact
14   subject to demonstration in the usual ways, including inference from
15   circumstantial evidence”). However, to establish liability, the trier of fact
16   must conclude the defendant himself actually did infer that the plaintiff was
17   in danger. See id. at 837 (“[T]he official must both be aware of facts from
18   which the inference could be drawn that a substantial risk of serious harm
19   exists, and he must also draw the inference.”). Here, there is no admissible
20   evidence—direct or circumstantial—that would allow a trier of fact to infer
21   that Defendant actually knew or drew the inference that Plaintiff was being
22   exposed to a substantial risk of serious harm when he permitted Plaintiff,
23   Tankersly, and Botello to be in the dayroom during pill line at the same time.
24         Even further, a prison official defendant may be liable only if he
25   “disregards th[e substantial] risk [of harm] by failing to take reasonable
26   measures to abate it.” Farmer, 511 U.S. at 847. Here, the altercation lasted
27   approximately thirty seconds. (Pl. Depo. at 90:9-10). In that short time

                                            19
                                                                      18-cv-2098-JAH-MDD
1    frame, Defendant saw “three guys swinging their arms at each other,”
2    ordered the inmates in the dayroom to get down twice, “called the Code 1, hit
3    [his] alarm, and grabbed the [40mm launcher].” (Def. Depo. at 81:3-6, 85:22-
4    25; see Galaviz Depo. at 69:17-70:19; Botello Decl. ¶ 3; see ECF No. 57 at 8).
5    Defendant also assessed the altercation as one not involving a threat of death
6    and elected to use the 40mm launcher with foam rounds. (Def. Decl. ¶¶ 7-8).
7    Defendant then fired the 40mm launcher once after the Plaintiff, Tankersly,
8    and Botello failed to comply with his orders, at which time the altercation
9    ended. (See Pl. Depo. at 93:1-21, 94: 14-24, 131:11-22; Def. Depo. at 86:5-15,
10   87:18-21, 90:24-91:4, 91:17-24; ECF No. 57 at 8). Thus, Defendant timely and
11   reasonably responded to the attack on Plaintiff and was not deliberately
12   indifferent to a serious risk to Plaintiff’s safety.
13                3.    Fourteenth Amendment
14         Plaintiff raises the same facts for his Fourteenth Amendment claims as
15   his Eighth Amendment claims. (See Compl. ¶¶ 31-50; see also Oppo.).
16   “‘[W]here a particular Amendment provides an explicit textual source of
17   constitutional protection against a particular sort of government behavior,
18   that Amendment, not the more generalized notion of substantive due process,
19   must be the guide for analyzing these claims.’” Cnty. of Sacramento v. Lewis,
20   523 U.S. 833, 842 (1998) (quoting Albright v. Oliver, 510 U.S. 266, 273
21   (1994)). As discussed above, the Eighth Amendment provides an explicit
22   source of protection for the type of conduct alleged by Plaintiff. 7 See Farmer,
23   511 U.S. at 834; Hudson, 503 U.S. at 6-7; Whitley, 475 U.S. at 319.
24
25
     7To the extent Plaintiff alleges a due process claim under § 1983 for deprivation of
26   property, that claim also fails as a matter of law because California law provides an
     adequate post-deprivation remedy. (See Compl. ¶¶ 31-50); see Palmer, 468 U.S. 5 at 533;
27   Barnett v. Centoni, 31 F.3d 816, 816-17 (9th Cir. 1994) (citing Cal. Gov’t Code §§ 810-895).

                                                  20
                                                                               18-cv-2098-JAH-MDD
1    Accordingly, his claim is not properly stated under the Fourteenth
2    Amendment. 8
3          B.     State Law Claims
4          Plaintiff also asserts two state law negligence and battery claims
5    against Defendant. (Compl. ¶¶ 51-74).
6                 1.     Negligence
7          “‘[I]n order to prove facts sufficient to support a finding of negligence, a
8    plaintiff must show that [the] defendant had a duty to use due care, that he
9    breached that duty, and that the breach was the proximate or legal cause of
10   the resulting injury.’” Hayes v. Cnty. of San Diego, 57 Cal. 4th 622, 629
11   (2013) (quoting Nally v. Grace Cmty. Church, 47 Cal. 3d 278, 292 (1988)).
12   The California Supreme Court “has long recognized that peace officers have a
13   duty to act reasonably when using deadly force. The reasonableness of an
14   officer’s conduct is determined in light of the totality of circumstances.”9 Id.
15   (citations omitted).
16         “A police officer’s use of deadly force is reasonable if ‘the officer has
17   probable cause to believe that the suspect poses a significant threat of death
18   or serious injury to the officer or others.’” Brown v. Ransweiler, 171 Cal. App.
19   4th 516, 528 (2009). “Where potential danger, emergency conditions, or other
20   exigent circumstances exist” the definition of reasonableness is
21   “comparatively generous to the police.” Id. (internal quotation marks and
22
23
24
     8 Having found that Defendant is entitled to summary judgment on the merits of
     Plaintiff’s § 1983 claims, there is no need to consider the defense of qualified immunity.
25   See Wilkie v. Robbins, 551 U.S. 537, 567 (2007).
     9 Although the case law cited was developed in noncustodial situations, correctional
26   officers are subject to the same reasonable force restrictions. See In re Riddle, 57 Cal. 2d
     848, 852 (1962) (“[C]ustodial officers may use reasonable force upon a prisoner to enforce
27   proper prison regulations.”).

                                                   21
                                                                               18-cv-2098-JAH-MDD
1    citation omitted). Additionally, the reasonableness of a particular use of force
2    “‘must be judged from the perspective of a reasonable officer on the scene,
3    rather than with the 20/20 vision of hindsight.’” Hayes, 57 Cal. 4th at 632
4    (quoting Graham v. Connor, 490 U.S. 386, 396 (1989)).
5         Accordingly, “[a]s long as an officer’s conduct falls within the range of
6    conduct that is reasonable under the circumstances, there is no requirement
7    that he or she choose the ‘most reasonable’ action or the conduct that is the
8    least likely to cause harm and at the same time the most likely to result in
9    the successful apprehension of a violent suspect, in order to avoid liability for
10   negligence” and “[l]aw enforcement personnel have a degree of discretion as
11   to how they choose to address a particular situation.” Id. (internal quotation
12   marks and citations omitted).
13        Here, it is undisputed that Plaintiff, Tankersly, and Botello were
14   throwing punches at one another and that the three inmates did not comply
15   with Defendant’s orders to get down. It is well established that the “use of
16   hands or fists alone” may produce serious injury. See People v. Aguilar, 16
17   Cal. 4th 1023, 1028 (1997) (stating that “the use of hands or fists alone may
18   support a conviction of assault ‘by means of force likely to produce great
19   bodily injury’”); see also In Re Nirran W., 207 Cal. App. 3d 1157, 1161-62
20   (1989) (noting that a single punch to the jaw may support a finding of assault
21   by means of force likely to produce great bodily injury). While Defendant did
22   not assess the fight as one necessarily involving a threat of death, he “wanted
23   to subdue the fighting to prevent unrest from spreading, and further injury to
24   the combatants.” (Def. Decl. ¶¶ 7-8). Thus, Defendant’s use of force was
25   within the range of reasonable conduct under the circumstances. See
26   Arrendell v. Perez, No. D065719, 2015 Cal. Unpub. LEXIS 6640, at *14-19
27   (Cal. Ct. App. 4th Dist. Sept. 17, 2015) (finding a correctional officer not

                                             22
                                                                      18-cv-2098-JAH-MDD
1    negligent for missing her target and shooting an innocent bystander inmate
2    in the left eye with a mini 14 rifle categorized as lethal force because she was
3    reasonably trying to stop other inmates from fighting).10 Moreover, because
4    “there is no requirement that [the officer] choose the ‘most reasonable’ action
5    or the conduct that is the least likely to cause harm” the fact that Defendant
6    had other use of force options available or other correctional officers may
7    have been able to end the altercation does not render Defendant liable for
8    negligence. See Hayes, 57 Cal. 4th at 632 (internal quotation marks and
9    citation omitted).
10                 2.    Battery
11            Plaintiff also asserts a cause of action for battery against Defendant for
12   hitting Plaintiff in the head with the foam round from the 40mm launcher.
13   (See ECF No. 1 ¶¶ 62-74). The Eighth Amendment’s analytical framework
14   governing Plaintiff’s § 1983 claim applies with equal force to his state law
15   claim for battery. See Edson v. City of Anaheim, 63 Cal. App. 4th 1269, 1273-
16   74 (1998) (applying § 1983 claim standards to state law battery claim).
17   Therefore, Plaintiff’s battery claim fails because his excessive force claim
18   fails.
19                                    VI. CONCLUSION
20            For the foregoing reasons, IT IS HEREBY RECOMMENDED that the
21   District Court issue an Order: (1) Approving and Adopting this Report and
22   Recommendation; and (2) GRANTING Defendant’s Motion for Summary
23   Judgment.
24            IT IS HEREBY ORDERED that any written objections to this Report
25
26
     10Federal courts “may consider unpublished state decisions.” Emp’rs Ins. of Wausau v.
27   Granite St. Ins. Co., 330 F.3d 1214, 1220 n.8 (9th Cir. 2003).

                                                23
                                                                           18-cv-2098-JAH-MDD
1    must be filed with the Court and served on all parties no later than October
2    31, 2019. The document should be captioned “Objections to Report and
3    Recommendation.”
4         IT IS FURTHER ORDERED that any reply to the objection shall be
5    filed with the Court and served on all parties no later than November 7,
6    2019. The parties are advised that the failure to file objections within the
7    specified time may waive the right to raise those objections on appeal of the
8    Court’s order. See Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998).
9         IT IS SO ORDERED.
10   Dated: October 16, 2019
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                            24
                                                                    18-cv-2098-JAH-MDD
